United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.R., Appellant
and
DEPARTMENT OF THE AIR FORCE, 911
AIRLIFT WING, Coraopolis, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-22
Issued: February 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 2, 2008 appellant filed a timely appeal from the May 19, 2008 merit and
July 25, 2008 nonmerit decisions of the Office of Workers’ Compensation Programs denying his
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits
of the claim.
ISSUES
The issues are: (1) whether appellant sustained a left knee injury in the performance of
duty; and (2) whether the Office properly refused to reopen his case for further review of the
merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On April 10, 2008 appellant, then a 41-year-old aircraft mechanic, filed a traumatic injury
claim (Form CA-1) alleging that on April 9, 2008 after inspecting the right landing gear with his
coworker, he exited the gear and sustained a sharp pain in his left knee. He claimed that he
experienced pain when he put pressure on his left knee. A coworker, Charles Hoggard, stated

that he witnessed the incident and that after exiting the landing gear appellant immediately had to
take pressure off his leg due to pain in his left knee.
In a letter dated April 11, 2008, the Office notified appellant of the deficiencies in his
claim and requested that he provide additional information.
An April 9, 2008 emergency room medical report, with an illegible physician’s signature,
relayed appellant’s claims that he was kneeling at work and experienced a sudden onset of left
knee pain when he stood up. X-rays of the left knee revealed mild degenerative change in the
knee joint with no acute fractures or bony destruction. Appellant was returned to modified duty
on April 9, 2008 with restrictions on prolonged standing, walking, climbing, bending and
stooping until April 14, 2008. In a supplemental medical report, a physician’s assistant reported
appellant’s allegations that he experienced a sudden onset of sharp pain radiating down the
medial aspect of his left knee while bending and stooping during an active repair at work. The
physician’s assistant diagnosed a probable meniscus tear to the left knee and recommended a
follow-up with appellant’s workers’ compensation physician.
In a May 6, 2008 statement, appellant alleged that on the day of the incident he was
working on the flight line and after kneeling on the ground for several minutes he stepped out of
the landing jet backward and experienced a sharp pain in his left knee. He could not put any
pressure on his knee and was driven into the break room by the truck driver. Appellant claimed
that he did not sustain any other injury or similar disability prior to his injury.
By decision dated May 19, 2008, the Office denied the claim finding that appellant did
not submit sufficient medical evidence to establish the claimed medical condition was causally
related to his employment.
On June 9, 2008 appellant filed a request for reconsideration. He submitted duplicate
copies of his April 9, 2008 x-ray report and medical report by the physician’s assistant.
By decision dated July 25, 2008, the Office denied further merit review on the grounds
that appellant did not raise substantive legal questions, nor include new and relevant evidence.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking compensation under the Federal Employees’ Compensation Act1
has the burden of establishing the essential elements of his claim by the weight of the reliable,
probative and substantial evidence,2 including that he is an “employee” within the meaning of

1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
57 (1968).

2

the Act3 and that he filed his claim within the applicable time limitation.4 The employee must
also establish that he sustained an injury in the performance of duty as alleged and that his
disability for work, if any, was causally related to the employment injury.5 These are the
essential elements of each compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.7 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.9
ANALYSIS -- ISSUE 1
The issue is whether appellant established that he sustained a left knee injury while
repairing landing gear at work. The Board finds he has not met his burden of proof.
In support of his claim, appellant submitted an April 9, 2008 emergency room medical
report with an illegible physician’s signature, an April 9, 2008 x-ray report and a medical report
signed by a physician’s assistant.
A physician’s assistant is not included in the definition of a “physician” under 5 U.S.C.
§ 8101(2), thus the medical report signed by the physician’s assistant is of diminished probative
3

See M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); Emiliana de Guzman (Mother of Elpedio
Mercado), 4 ECAB 357, 359 (1951); see 5 U.S.C. § 8101(1).
4

R.C., 59 ECAB ___ (Docket No. 07-1731, issued April 7, 2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954);
see 5 U.S.C. § 8122.
5

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

Delores C. Ellyett, 41 ECAB 992, 998-99 (1990); Ruthie M. Evans, 41 ECAB 416, 423-27 (1990).

7

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

8

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354,
356-57 (1989).
9

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

3

value.10 Further, the x-ray report did not include a medical opinion discussing a left knee injury;
rather it diagnosed mild degenerative changes to the knee joint and is therefore insufficient to
establish an injury. Finally, in the April 9, 2008 emergency room medical report, a physician
relayed appellant’s claim that he was injured while performing employment tasks and diagnosed
probable meniscal tear to the left knee. This report establishes that an incident occurred but fails
to establish that the incident caused an injury. There is no rationalized medical opinion from a
physician explaining that an injury occurred.
Appellant did not submit any additional medical evidence. Therefore, Board finds that
appellant did not establish that an injury occurred as a result of the April 9, 2009 incident.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Act11 does not entitle a claimant to a review of an Office decision
as a matter of right. This section vests the Office with discretionary authority to determine
whether it will review an award for or against compensation.12 The Office, through regulations,
has imposed limitations on the exercise of its discretionary authority under section 8128(a).13
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,14 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.15 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.16 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.17
ANALYSIS -- ISSUE 2
In support of his claim for reconsideration, appellant submitted duplicate copies of the
April 9, 2008 x-ray report and medical report by the physician’s assistant. Evidence that repeats
10

See 5 U.S.C. § 8101(2). See also Guadalupe Julia Sandoval, 30 ECAB 1491 (1979).

11

5 U.S.C. §§ 8101-8193.

12

5 U.S.C. § 8128(a).

13

Annette Louise, 54 ECAB 783, 789-90 (2003).

14

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
15

20 C.F.R. § 10.606(b)(2).

16

20 C.F.R. § 10.607(a).

17

20 C.F.R. § 10.608(b).

4

or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.18 Further, appellant did not show that the Office erroneously
interpreted a specific point of law, nor did he advance a new legal argument not previously
considered by the Office. Therefore, the Board finds that the Office properly denied further
merit review, as appellant did not meet any of the requirements for reopening a case under
5 U.S.C. § 8128(a).
CONCLUSION
The Board finds that appellant did not establish that he sustained a left knee injury as a
result of the April 9, 2009 incident. The Board also finds that the Office properly refused to
reopen his case for further review of the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the July 25 and May 19, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 20, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

18

Richard Yadron, 57 ECAB 207 (2005); Eugene Butler, 36 ECAB 393 (1984).

5

